998 F.2d 7
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jay L. GIBSON,Allen N. Brunwasser, Appellant.
No. 92-3178.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1993.Rehearing and Suggestion for Rehearing En BancDenied Sept. 21, 1993.

Before:  EDWARDS, WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed October 17, 1991, be affirmed.   Appellant has failed to demonstrate that the extraordinary relief he seeks is warranted.   In seeking publication of its orders which it had inadvertently failed to send to the publisher, as well as its July 24, 1990 order, the district court acted neither unreasonably nor improperly.   Nor is the content of those orders objectionable.   We do not consider those arguments which appellant failed to raise, in the first instance, in the district court.   See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084-85 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.